Case 1:19-mc-00620 Document1 Filed 10/28/19 Page 1 of 1

ATTORNEY GRIEVANCE COMMISSION * IN THE
OF MARYLAND * COURT OF APPEALS

* OF MARYLAND

#

* Misc. Docket AG No. 0011
Vv. *

* September Term, 2019
CHARLES EARL WALTON *

ORDER

UPON CONSIDERATION of the Joint Petition of the Attorney Grievance
Commission of Maryland and Respondent, Charles Earl Walton, to reprimand the
Respondent for violations of Rules 1.3, 1.4, and 8.4(d) of the Maryland Attorneys’ Rules

of Professional Conduct, it is this 21st day of October 2019

ORDERED, by the Court of Appeals of Maryland, that the Respondent, Charles
Earl Walton, be reprimanded for violating Rules 1.3, 1.4, and 8.4(d) of the Maryland Rules

of Professional Conduct.

/s/ Robert N. McDonald
Senior Judge
